Case 1:19-cr-00288-CG-MU Document 39 Filed 07/31/20 Page 1 of 3         PageID #: 173




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
                                            )
 vs.                                        )   CRIMINAL ACTION 19-00288-CG
                                            )
 DONALD ANDREW JOHNSON,                     )
                                            )
       Defendant.                           )

                         FINAL ORDER OF FORFEITURE

       This cause now comes before the Court upon the United States’ motion for a

Final Order of Forfeiture for the following property:

       One Fabrique Nationale Herstal, .40 Caliber Pistol, Serial
       Number GKU0006354;

       One Jiminez Arms, .380 Caliber Pistol, Model JA830, Serial
       Number 316725

       The Court hereby finds that the motion is due to be granted, for the reasons

set forth therein and as set out below:

       On January 30, 2020, the United States filed a motion for preliminary order

of forfeiture for the firearms. (Doc. 23) In that motion, the United States

established the defendants’ interest in the property and the nexus between the

property and the defendant’s convictions for Counts Two, Five and Nine of the

Indictment. On January 31, 2020, pursuant to 18 U.S.C. § 924(d), Title 28 U.S.C. §

2461(c) and Fed. R. Cr. P. 32.2(b)(2), the Court entered a preliminary order of

forfeiture for the firearms. (Doc. 31)

       In accordance with the provisions of 21 U.S.C. § 853(n) and Fed. R. Crim. P.
Case 1:19-cr-00288-CG-MU Document 39 Filed 07/31/20 Page 2 of 3             PageID #: 174




32.2(b)(6), the United States published notice of the forfeiture, and of its intent to

dispose of the firearms, on the official government website, www.forfeiture.gov,

beginning on February 6, 2020 and ending on March 6, 2020. The publication gave

notice to all third parties with a legal interest in the property to file with the Clerk

of the Court, 155 St. Joseph Street, Mobile, AL 36602, and a copy served upon

Assistant United States Attorney Gina S. Vann, 63 South Royal Street, Suite 600,

Mobile, AL 36602, a petition to adjudicate their interest within 60 days of the first

date of publication. No third party filed a petition or claimed an interest in the

property, and the time for filing any such petition has expired. (Doc. 26)

       Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), forfeiture of the firearms

became final as to the defendant, Donald Andrew Johnson, at the time of sentencing

and was made a part of the sentence and included in the judgment. (Doc. 36,

PageID.161)

       Thus, the United States has met all statutory requirements for the forfeiture

of the firearms, and it is appropriate for the Court to enter a final order of

forfeiture.

       NOW, THEREFORE, the Court having considered the matter and having

been fully advised in the premises, it is hereby ORDERED, ADJUDGED and

DECREED that for good cause shown, the United States’ motion is GRANTED.

Under 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2(c)(2), all

right, title, and interest in the firearms are CONDEMNED, FORFEITED and

VESTED in the United States for disposition according to law; and



                                            2
Case 1:19-cr-00288-CG-MU Document 39 Filed 07/31/20 Page 3 of 3         PageID #: 175




      IT IS FURTHER ORDERED that the Department of Homeland Security or

other duly authorized federal agency take the firearms into its secure custody and

control for disposition according to law; and,

      IT IS FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7), the

United States of America has clear title to the firearms and may warrant good title

to any subsequent purchaser or transferee; and

      IT IS FURTHER ORDERED that the Department of Homeland Security or

other duly authorized federal agency is hereby authorized to dispose of the firearms

in accordance with the law; and

      IT IS FURTHER ORDERED that the Court shall retain jurisdiction in this

case for the purpose of enforcing this Order.

      DONE AND ORDERED this 31st day of July, 2020.

                                  /s/Callie V. S. Granade
                                  Senior United States District Judge




                                           3
